Citation Nr: 1421381	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-41 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder with manifestation of a sleep disorder, to include under the provision of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for a bladder/urinary disorder, to include under the provision of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from November 1981 until November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the above-referenced claims.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Nashville, Tennessee RO.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing held at the RO.  A transcript of that hearing has been associated with the claims file. 

In April 2011, the Board remanded the claims for service connection for a psychiatric disorder and a bladder/urinary disorder, to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development, to include obtaining VA examinations and opinions regarding the Veteran's service connection claims.  

After the requested development was completed, the case was returned to the Board, and, in a March 2013 decision, the Board denied the claims for service connection for a psychiatric disability and bladder disorder under the provision of 38 U.S.C.A. § 1151, and remanded the claim for service connection for a psychiatric disability as directly related to active service.  

The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans' Claims (Court), and, in January 2014, the Court approved a Joint Motion for Remand (Joint Motion) which vacated the portion of the Board's decision that denied service connection for the psychiatric disability and bladder disorder under the provision of 38 U.S.C.A. § 1151.  The Joint Motion left the Board's March 2013 remand of the psychiatric disability claim on a direct basis intact.  The case has been returned to the Board for review in compliance with the instructions provided in the Joint Motion.  

With regard to the claim for service connection for a bladder/urinary disorder under the provision of 38 U.S.C.A. § 1151, a VA DBQ (disability benefits questionnaire) examination was obtained in October 2011.  The Board concludes that there was not substantial compliance with the remand directives of April 2011 for the reasons discussed below.  Thus, the bladder disorder claim is remanded for further development.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bladder/urinary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A psychiatric disability, diagnosed as bipolar disorder, clearly and unmistakably preexisted active service, but was not clearly and unmistakably not aggravated by active service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, diagnosed as bipolar disorder, have been met.  38 U.S.C.A. §§ 101, 1101, 1111, 1131, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  

In this case, the Veteran contends that his current psychiatric disability both preexisted and was aggravated by active service.  His September 1981 service enlistment examination report indicates that he reported a history of "nervous trouble."  The examining physician indicated that the Veteran was "nervous at times," but was not taking any medication.  Psychiatric evaluation was also marked as normal.  

Despite the absence of a finding of a psychiatric disability at the time of enlistment, the Board finds that there is clear and unmistakable evidence of a preexisting psychiatric disability.  The evidence of record is replete with indications of a very long history of psychiatric symptoms that pre-dated service enlistment.  Private treatment notes from January 1992 indicate that he had episodes of violence as a child that included beating up siblings, destroying things, and torturing animals.  On one occasion, he tried to set one of his brothers on fire, and attempted to kill his mother with a rock at the age of thirteen because he believed that she was "conspiring against him."  He stated that he was taken to psychiatrists and counselors beginning at age fourteen or fifteen, and was ultimately placed into foster care by the age of sixteen, where he remained until graduation from high school.  There are multiple other private and VA treatment records which contain a similar history of psychiatric symptoms and treatment prior to service enlistment.

In addition, in April 2013, a VA psychologist reviewed the Veteran's claims file, including his service treatment records, and opined that his bipolar disorder preexisted his service enlistment.  The 2013 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA psychologist was informed of the pertinent evidence, reviewed the claims file, and fully articulated the opinion, citing to specific records reviewed.  

Thus, the Board finds that the Veteran's psychiatric disability, diagnosed as bipolar disorder, clearly and unmistakable preexisted active service.  

Moreover, the Board does not find clear and unmistakable evidence that the Veteran's preexisting bipolar disorder was not aggravated by active service.  Service treatment records show that, at an April 1984 periodic medical examination, the Veteran reported symptoms including frequent trouble sleeping, depression or excessive worry, and nervous trouble, although psychiatric evaluation was marked as normal.  

In March 1985, while still in active service, the Veteran reported that he was worried about multiple personal problems, and that, while he had a history of always being anxious, he "exploded."  The clinician assessed anxiety and rule out anxious depression.  

Post-service medical evidence is replete with indications that the Veteran began drinking and using drugs to alleviate his psychiatric symptoms during active service.  November 1992 treatment notes indicate that the Veteran reported that his years in the military were "bad," and that they forced him to drink, resulting in his "swimming" through enlisted life.

The Veteran was psychiatrically hospitalized multiple times following service separation, beginning in 1988, and he has been on medication for his psychiatric symptoms since 1988.  By 1992, he already had a history of multiple suicide attempts.  He was consistently diagnosed with bipolar disorder.  

In his April 2013 report, the VA psychologist mentioned above also opined that the Veteran's bipolar disorder was aggravated beyond its natural progression by an in-service injury, event, or illness.  The psychologist cited to the Veteran's reported substance abuse beginning during service to cope with symptoms, and reported behavioral complications during active service in support of his opinion.  In addition, the VA psychologist stated that bipolar disorder is especially sensitive to high levels of environmental stress, and that the military environment is not always compatible with the management of bipolar disorder.  More specifically, the doctor stated that active duty personnel are often exposed to high noise environments and all-night watch duty requirements, which further complicate sleep hygiene.  Moreover, individuals are often not prescribed mood stabilizing agents because there is no way to regularly monitor them.  In addition, there still remains some stigma concerning mental illness with the Armed Forces, which further reinforces the desire to avoid asking for help, and following through with appropriate treatment.  Consequently, the psychologist stated that it is at least as likely as not that the Veteran's bipolar disorder was further aggravated by military service.   

As noted above, the 2013 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  Notably, there are no contradictory opinions of record.    

The Board acknowledges the opinions of the August 2009 and July 2011 VA examiners that the Veteran's psychiatric disability was not caused by or a result of his active service.  However, neither examiner addressed the question of whether the Veteran's psychiatric disability was aggravated by active service, which is the question now before the Board.  Therefore, the opinions of the 2009 and 2011 VA examiner are of little, if any, probative value.  

In summary, based on the medical evidence which provides clear and unmistakable evidence of a preexisting psychiatric disability, and the lack of clear and unmistakable evidence that the preexisting bipolar disorder was not aggravated by active service, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a psychiatric disability, diagnosed as bipolar disorder, are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, the Board notes that the grant of service connection herein resolves the Veteran's appeal as to entitlement to a psychiatric disability under the provision of 38 U.S.C.A. § 1151.  Therefore, no discussion or analysis of the criteria of that regulation is necessary.   


ORDER

Service connection for a psychiatric disability, diagnosed as bipolar disorder, is granted.  


REMAND

The Veteran has also claimed that he currently has bladder/urinary disorder as a result of his March 2004 VA surgery to remove a sebaceous cyst.  Specifically, he reported that, following the surgery, he experienced bladder spasms, bladder irritation, and urinary dribbling, and that these symptoms have persisted since the 2004 surgery.

The claims file includes an August 2004 letter from a private physician, Dr. K.C.A., which states that the Veteran's multiple medical problems experienced since the 2004 surgery are more likely than not a direct result of that procedure.  The letter does not specifically mention bladder or urinary problems, however.  

In addition, in a January 2008 report, a VA clinician opined that the Veteran had genitourinary complaints well prior to undergoing the 2004 cystectomy, and that the subjective genitourinary complaints are less likely as not related to or caused by the removal of the sebaceous cyst.  The VA clinician did not address the question of whether the genitourinary symptoms were aggravated by the 2004 surgery.   

In its April 2011 remand, the Board remanded the claim of entitlement to service connection for a bladder disorder to obtain a VA examination and opinion regarding the nature, extent, and etiology of any currently diagnosed bladder/urinary disorder, to include bladder spasm, including whether any currently diagnosed bladder/urinary disorder is attributable to the 2004 cystectomy.  The examiner was specifically instructed to discuss and reconcile any additional opinions of record, to include the August 2004 opinion of Dr. K.C.A. and the January 2008 VA opinion.  

In October 2011, a VA urologic surgeon reviewed the Veteran's claims file and examined the Veteran.  The doctor assessed lower urinary tract symptoms (LUTS), and stated that it was not related to the 2004 cyst excision, but possibly related to increased fluid intake.  In an addendum opinion authored later that month, the VA examiner noted that the opinions of Dr. K.C.A. and the January 2008 VA examiner were reviewed, and further stated that the Veteran's urinary complaints are not caused by or a result of the 2004 cyst excision or subsequent post-operative complications.  

As noted by the January 2014 Joint Motion, the October 2011 VA examiner did not reconcile the various opinions of record, nor did he provide a complete rationale for his opinion.  Notably, in addition, he did not address all of the Veteran's reported symptoms, which include bladder spasms and irritation.  Further, the examiner did not address the question of whether the Veteran had a bladder/urinary disorder prior to the 2004 surgery, and, if so, whether the disorder was aggravated by the 2004 surgery.

Accordingly, the issue of entitlement to service connection for a bladder/urinary disorder is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA opinion (or examination, if deemed necessary by the assigned examiner), preferably from the examiner who conducted the October 2011 VA examination, addressing the causation or etiology of the Veteran's current bladder/urinary disorder(s), to include symptoms of bladder spasms and irritation and urinary dribbling.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the opinion/examination, and the opinion/examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current bladder/urinary disorders, and should specifically opine whether any of the current disorders existed prior to the 2004 surgery, noting the report of dysuria and difficulty starting urinary stream in July 1991 and April 1996, as well as March 2001 complaints of several months of post-void dribbling in March 2001.  

b.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that any identified disorder(s), to include bladder spasms, resulted from carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault; or an event not reasonably foreseeable during the 2004 cyst excision?  In this regard, has any preexisting bladder disability aggravated by the 2004 cyst excision as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault; or an event not reasonably foreseeable?

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed bladder/urinary disorder.

2.  When the development requested has been completed, the issue of entitlement to service connection for a bladder/urinary disorder should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


